 

Exhibit 10.5

EMPLOYMENT AGREEMENT

WHEREAS, this Employment Agreement (the “Agreement”) is entered into on January
12, 2016 and effective as of December 1, 2015 (the “Effective Date”) by and
between Fate Therapeutics, Inc. (the “Company”) and J. Scott Wolchko
(the “Executive”) in connection with the Executive’s promotion from Chief
Financial Officer and Chief Operating Officer to President and Chief Executive
Officer of the Company (“CEO”);

WHEREAS, except with respect to the Proprietary Information and Invention
Assignment Agreement attached hereto as Exhibit A (the “Employee NDA”), the
Company’s 2013 Stock Option and Incentive Plan (the “Plan”) and any applicable
agreements under the Plan (the “Equity Documents”), this Agreement supersedes,
amends and restates in all respects all prior agreements and understandings
between the Executive and the Company regarding the subject matter herein,
including the Executive’s Offer Letter dated September 17, 2007 as amended by
the letter dated November 11, 2008 and any other employment agreements (the
“Superseded Employment Agreements”).

NOW THEREFORE, for the mutual promises contained herein and other good and
valuable consideration, the Parties hereby agree as follows:

1. Employment. The Company and the Executive desire that their employment
relationship be governed by this Agreement commencing as of the Effective Date
and continuing in effect until terminated by either party in accordance with
this Agreement. The Executive’s employment with the Company will continue to be
“at-will,” meaning that the Executive’s employment may be terminated by the
Company or the Executive at any time and for any reason subject to the terms of
this Agreement. If the Executive’s employment with the Company is terminated for
any reason, the Company shall pay or provide to the Executive (or to the
Executive’s authorized representative or estate) any earned but unpaid base
salary through the date of such termination, earned but unpaid bonus for the
calendar year prior to the year of such termination, unpaid expense
reimbursements, accrued but unused vacation, and vested benefits the Executive
may have under any employee benefit plan of the Company (the “Accrued Benefit”),
in addition to any other payments required under this Agreement. The Accrued
Benefit shall be paid within the time period required by law but in no event
later than 30 days after such termination.

2. Duties. The Executive will serve as President and Chief Executive Officer of
the Company (the “CEO”) and will have such powers and duties as may from time to
time be prescribed by the Company’s Board of Directors (the “Board”). While the
Executive is employed as the CEO, the Board (or a committee thereof) shall
nominate the Executive for election by the stockholders as a member of the
Board. The Executive shall devote the Executive’s full working time and efforts
to the business and affairs of the Company and not engage in any other business
activities without prior written approval by the Board, which approval shall not
be unreasonably withheld. Notwithstanding the foregoing, the Executive may
engage in religious, charitable or other community activities as long as such
services and activities do not interfere with the Executive’s performance of the
Executive’s duties to the Company. Upon the ending of the Executive’s
employment, unless otherwise agreed to by the Company and the Executive, the
Executive shall immediately resign from the Board as well as from any other
Company positions to which the Executive was elected or appointed in connection
with the Executive’s position as CEO.

3. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial annual base salary is $425,000, which
is subject to review and redetermination by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) from time to time. The
annual base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary will be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.

(b) Incentive Compensation. The Executive is eligible to receive annual
incentive compensation, to be paid on an annual basis, as determined by the
Board or the Compensation Committee from time to time in accordance with the
Company’s Amended and Restated Senior Executive Incentive Bonus Plan or any
subsequent plan in effect from time to time. The Executive’s initial target
annual incentive compensation shall be 50% of the Executive’s Base Salary. Any
such incentive compensation shall be paid no later than March 15 of the year
following the year to which such compensation relates.

(c) Employee Benefits. The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement currently
maintained or which may, in the future, be made available by the Company
generally to its executives and key management employees, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plan or arrangement.

 

--------------------------------------------------------------------------------

 

(d) Indemnification and D&O Insurance. During Executive’s employment and for the
period of time following termination of Executive for any reason during which
time Executive could be subject to any claim based on his position in the
Company, Executive will receive the maximum indemnification protection from the
Company as permitted by the Company’s by-laws and shall be covered, with respect
to matters arising during Executive’s employment with or service as a director
of the Company, under the Company’s directors’ and officers’ insurance policy in
amounts at least equal to that which is provided to any other director or
officer of the Company.

4. Reimbursement of Business Expenses. The Company shall reimburse the Executive
for travel, entertainment, business development and other expenses reasonably
and necessarily incurred by the Executive in connection with the Company’s
business. Expense reimbursement shall be subject to such policies the Company
may adopt from time to time, included with respect to pre-approval. The Company
will also reimburse Executive for all reasonable expenses (including attorneys’
fees) incurred by Executive in connection with the negotiation and execution of
this Agreement, up to an aggregate maximum of $9,999.99 provided that reasonable
documentation of such expenses is delivered to the Company.

5. Certain Definitions.

(a) Cause. “Cause” means: (i) conduct by the Executive constituting a material
act of misconduct in connection with the performance of the Executive’s duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of (A) any felony; or (8) a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by the Executive
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if the Executive
were retained in the Executive’s position; (iv) continued material and
substantial non-performance by the Executive of the Executive’s material
responsibilities hereunder (other than by reason of the Executive’s physical or
mental illness, incapacity or disability) which has continued for more than 30
days following written notice of such non-performance from the Board; (v) a
material and substantial breach by the Executive of any of the Executive’s
confidentiality, noncompetition, nonsolicitation or other similar restrictive
covenant obligations to the Company; (vi) a material and substantial violation
by the Executive of any of the Company’s written employment policies; or (vii)
failure to cooperate with a bona fide internal investigation by or on behalf of
the Board or an authorized committee thereof or an investigation by regulatory
or law enforcement authorities, after being instructed by the Company to
cooperate, or the willful destruction or failure to preserve documents or other
materials known to be relevant to such investigation or the inducement of others
to fail to cooperate or to produce documents or other materials in connection
with such investigation.

(b) Disability. “Disability” means the inability of Executive to perform
Executive’s duties under this Agreement, whether with or without reasonable
accommodation, because Executive has become permanently disabled within the
meaning of any policy of disability income insurance covering employees of the
Company then in force. In the event the Company has no policy of disability
income insurance covering employees of the Company in force when Executive
becomes disabled, the term “Disability” shall mean the inability of Executive to
perform Executive’s duties under this Agreement, whether with or without
reasonable accommodation, by reason of any incapacity, physical or mental, which
the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines to have incapacitated Executive
from satisfactorily performing all of Executive’s usual services for the
Company, with or without reasonable accommodation, for a period of at least one
hundred twenty (120) days during any twelve (12) month period (whether or not
consecutive). Based upon such medical advice or opinion, the determination of
the Board shall be final and binding and the date such determination is made
shall be the date of such Disability for purposes of this Agreement. Nothing in
this Section shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(c) Good Reason. “Good Reason” means that the Executive has complied with the
Good Reason Process (defined below) following the occurrence of any of the
following events: (i) a material diminution in the Executive’s responsibilities,
authorities, powers, functions or duties; (ii) a material reduction in
Executive’s then-current Base Salary or target annual incentive compensation,
except for across-the-board reductions based on the Company’s financial
performance similarly affecting all or substantially all senior management
employees of the Company; or (iii) the relocation of the Executive’s principal
place of business to a place that is more than twenty-five (25) miles from
Executive’s current location of employment as of the Effective Date.
Notwithstanding the above, none of the following shall be considered Good
Reason: (x) the mere occurrence of a Sale Event; (y) any change in the identity
of the surviving corporation in the event of a Sale Event; or (z) any change in
the status of the surviving corporation after a Sale Event as a public or
private company.

(d) Good Reason Process. “Good Reason Process” means that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition; (iii)
the Executive cooperates in good faith with the Company’s

2

--------------------------------------------------------------------------------

 

efforts, for a period of30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Executive
reasonably determines in good faith that the Good Reason condition continues to
exist; and (v) the Executive terminates the Executive’s employment within 30
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period as reasonably determined in good faith by the
Executive, Good Reason shall be deemed not to have occurred.

(e) Sale Event Period. “Sale Event Period” means the period beginning on the
date three (3) months prior to, and ending on the date eighteen (18) months
after, the consummation of a Sale Event (as defined in the Plan).

(f) Terminating Event. A “Terminating Event” means termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason. A Terminating Event does not include: (i) the ending of the Executive’s
employment due to the Executive’s death or Disability, (ii) the Executive’s
resignation for any reason other than for Good Reason, or (iii) the Company’s
termination of the Executive’s employment for Cause.

6. Severance and Accelerated Vesting if a Terminating Event Occurs within the
Sale Event Period. In the event a Terminating Event occurs within the Sale Event
Period, subject to the Executive signing and complying with a separation
agreement in the form attached hereto as Exhibit B (the “Separation Agreement
and Release”) and the Separation Agreement and Release becoming irrevocable
pursuant to its terms, all within 60 days after the Date of Termination (defined
below), the following shall occur:

(a) the Company shall pay to the Executive a lump sum in cash in an amount equal
to the sum of (i) eighteen (18) months of the Executive’s then-current Base
Salary in effect immediately prior to the Terminating Event (or the Executive’s
Base Salary in effect immediately prior to the Sale Event, if higher) and (ii)
an amount representing 1.5 times the Executive’s target annual incentive
compensation for the year in which the termination occurs;

(b) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall pay the remainder of the premiums
for the Executive’s and the Executive’s family’s participation in the Company’s
group health plans for eighteen (18) months or the Executive’s COBRA health
continuation period, whichever ends earlier; and

(c) notwithstanding anything to the contrary in any applicable option agreement,
restricted stock unit award or other stock-based award agreement (collectively,
“Equity Awards”), all (i) vesting provisions of Executive’s then outstanding
Equity Awards shall immediately accelerate and (ii) the Company’s repurchase
rights with respect to all such outstanding Equity Awards shall immediately
lapse, in each case, in full such that as of the Date of Termination all of
Executive’s then outstanding Equity Awards shall be 100% vested; provided,
however, that for the avoidance of doubt, for any Equity Awards that include
both a performance-based vesting condition (which may include the achievement of
a specified stock price or market capitalization) and a time-based vesting
condition or any Equity Awards that vest solely upon the achievement of a
performance-based vesting condition, no acceleration shall be provided unless
such performance-based vesting condition has been satisfied as of the Date of
Termination and provided, further that in determining whether the achievement of
a specified stock price as reported on the NASDAQ Stock Market has been
satisfied, such price shall be deemed satisfied to the extent that the
consideration payable per share of Common Stock of the Company in connection
with such Sale Event, as determined in good faith by the Board or the
Compensation Committee, exceeds such stock price.

The amounts payable under Section 6(a) and (b) shall be paid or, with respect to
Section 6(b), commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

7. Severance if a Terminating Event Occurs Outside the Sale Event Period. In the
event a Terminating Event occurs at any time other than during the Sale Event
Period, subject to the Executive signing the Separation Agreement and Release
and the Separation Agreement and Release becoming irrevocable in accordance with
its terms, all within 60 days after the Date of Termination, the following shall
occur:

(a) the Company shall pay to the Executive a lump sum in cash in an amount equal
to the sum of (i) twelve (12) months of the Executive’s then-current Base Salary
in effect immediately prior to the Terminating Event and (ii) the Executive’s
target annual incentive compensation for the year in which the termination
occurs;

3

--------------------------------------------------------------------------------

 

(b) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then subject to the Executive’s copayment of premium amounts at
the active employees’ rate, the Company shall pay the remainder of the premiums
for the Executive’s and the Executive’s family’s participation in the Company’s
group health plans for twelve (12) months or the Executive’s COBRA health
continuation period, whichever ends earlier; and

(c) notwithstanding anything to the contrary in any Equity Award containing
performance-based vesting conditions, including in any Equity Award containing
vesting conditions that are both performance-based and time-based (“Performance
Award”), if such performance-based vesting conditions have been satisfied as of
the Date of Termination, such Performance Award shall immediately accelerate and
be immediately exercisable in full, and the Company’s repurchase rights in such
Performance Award shall immediately lapse, as applicable, such that such
Performance Award is 100% vested as of the Date of Termination.

The amounts payable under Section 7(a) and (b) shall be paid or, with respect to
Section 7(b), commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid or commence to be
paid in the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b )(2).

8. Employee NDA. The terms of the Employee NDA between the Company and the
Executive, attached hereto as Exhibit A, are in full force and effect and are
incorporated by reference in this Agreement. The Executive hereby reaffirms the
terms of the Employee NDA as a material term of this Agreement.

9. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code; (iii)
equity-based payments and acceleration; and (iv) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. § 1.280G-l,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. § 1.280G-l, Q&A-24(b) or (c).

(b) For purposes of this Section 9(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to Section 9(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (provided such firm may not be the same
firm engaged as the accountant or auditor for the individual, entity or group
effecting the change in control event triggering the implication of Section
280G) (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

10. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code (“Separation from Service”), the Company determines that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the

4

--------------------------------------------------------------------------------

 

Executive becomes entitled to under this Agreement on account of the Executive’s
Separation from Service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (i) six months and one day after the Executive’s Separation
from Service, or (ii) the Executive’s death.

(b) The parties intend that this Agreement will be administered as exempt from,
Section 409A of the Code and if not so exempt, this Agreement shall be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its exemption from of compliance
with Section 409A of the Code, the provision shall be read in such a manner so
that all payments hereunder are exempt from, or comply with, as applicable,
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s Separation from Service. The determination of
whether and when a Separation from Service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-l(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law. Nothing herein shall be construed to require
the Company to structure any compensation arrangement in a way that is most
tax-favorable to the Executive.

12. Notice and Date of Termination.

(a) Notice of Termination. The Executive’s employment with the Company may be
terminated by the Company or the Executive at any time and for any reason. Any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with this Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.

(b) Date of Termination. “Date of Termination” shall mean, subject to Section
10(d) above, as applicable: (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated on account of Executive’s Disability or by
the Company for Cause or without Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Executive for
any reason except for Good Reason, 30 days after the date on which a Notice of
Termination is given, and (iv) if the Executive’s employment is terminated by
the Executive with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

13. Governing Law. This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles.

14. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the state and federal courts in the State of California. Accordingly, with
respect to any such court action, the Executive submits to the personal
jurisdiction of such courts.

15. Integration. This Agreement constitutes the entire agreement between the
parties with respect to compensation, severance pay, benefits and accelerated
vesting and supersedes in all respects all prior agreements between the parties
concerning such subject

5

--------------------------------------------------------------------------------

 

matter, including without limitation the Superseded Employment Agreements.
Notwithstanding the foregoing, the Employee NDA, the Plan and the Equity
Documents shall not be superseded by this Agreement and the Executive
acknowledges and agrees that any such agreements remain in full force and
effect.

16. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight currier service of by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board of Directors.

19. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a member of the Board of Directors or
another duly authorized representative of the Company.

20. Assignment and Transfer by the Company; Successors. The Company shall have
the right to assign and/or transfer this Agreement to any entity or person,
including without limitation the Company’s parents, subsidiaries and other
affiliates. The Executive expressly consents to such assignment and/or transfer.
This Agreement shall inure to the benefit of and be enforceable by the Company’s
successors and assigns.

21. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due to the Executive under this Agreement, the Company
shall continue such payments to the Executive’s beneficiary designated in
writing to the Company prior to the Executive’s death (or to the Executive’s
estate, if the Executive fails to make such designation).

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

[Signature Page Follows]

 

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

FATE THERAPEUTICS, INC.

 

 

 

By:

 

/s/ William Rastetter

Name:

 

William Rastetter

Title:

 

Chairman

 

EXECUTIVE:

 

/s/ J. Scott Wolchko

J. Scott Wolchko

 

 

 

[Signature Page to the Employment Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

EXECUTED EMPLOYEE NDA

 

 

 

 

--------------------------------------------------------------------------------

 

(Only For Employees Residing and Working in California Who Are Not Affiliated
with Universities or Research Institutions)

FATE THERAPEUTICS, INC.

Proprietary Information And Inventions Agreement

In consideration of my continued employment by Fate Therapeutics, Inc. (the
“Company”) (the definition of “Company” for the purposes of this Agreement shall
include Fate Therapeutics, Inc. and its affiliates and subsidiaries) and access
to Proprietary Information (defined below) being given to me by the Company, I
hereby agree to this Proprietary Information and Inventions Agreement
(“Agreement”) as follows:

1. Proprietary Information. The term “Proprietary Information” shall mean trade
secrets, research, inventions, confidential knowledge, data or any other
information or materials that the Company treats or considers as proprietary,
whether or not such Proprietary Information is patentable or copyrightable,
however it is embodied and irrespective of whether it is labeled as
“proprietary” or “confidential”. By way of illustration but not limitation,
“Proprietary Information” includes (a) inventions, trade secrets, know-how,
ideas, confidential knowledge, improvements, discoveries, developments,
processes, designs, techniques, formulas, formulations, source and object codes,
data, programs, other works of authorship; organisms, plasmids, cosmids,
bacteriophages, expression vectors, cells, cell lines, tissues, materials,
substrates, media, delivery methods or transfection methods, assays, compounds,
peptides, proteins, DNA, RNA, and their constructs, and sequence, genomic, and
structural information relating thereto; crystals, optically active materials,
ceramics, metals, metal oxides, and organic and inorganic chemical, biological
and other material and their progeny, clones and derivatives and salt forms
(hereinafter the Proprietary Information found at paragraph 1 (a) shall
collectively be referred to as “Inventions”); and (b) information regarding the
Company’s plans for research, development, manufacturing, engineering, new
products, marketing and selling, the Company’s business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and information regarding the skills and compensation of other
employees of the Company.

2. Recognition of Company’s Rights; Nondisclosure. I acknowledge that as a
result of my responsibilities at the Company, I have been and am likely to be
exposed and given access to the Proprietary Information of the Company. I
understand and agree that my access to the Proprietary Information is for the
sole and exclusive purpose of producing technology and performing other work for
the benefit of the Company and that the Company has a substantial ongoing
investment in the development of such Proprietary Information which would be
injured irreparably if this Agreement were breached. At all times during the
term of my employment and thereafter, I will hold the Company’s Proprietary
Information in the strictest confidence and will not, except with the written
permission of the Board of Directors of the Company (or its designee), disclose
(which term throughout this Agreement includes, but is not limited to, lecturing
upon or publishing) any such Proprietary Information to anyone other than
Company personnel who need to know such information in connection with their
work for the Company or use such Proprietary Information except in connection
with any work for the Company.

I further acknowledge that Proprietary Information is solely the property of the
Company and I agree that at no time either during the period of my employment
nor thereafter will I challenge or engage in any other acts which question or
impugn the validity or ownership of the Company’s rights in any Proprietary
Information. I further acknowledge that any and all improvements or
modifications to Proprietary Information that I make, conceive, develop or
reduce to practice or to specific form, whether alone or in conjunction with
others, either during or after the period of my employment with the Company
shall constitute Proprietary Information.

3. Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold all Third Party Information in the strictest confidence
and will not disclose (to anyone other than Company personnel who need to know
such information in connection with their work for the Company) or use, except
in connection with my work for the Company, any Third Party Information unless
expressly authorized by the Board of Directors of the Company (or its designee)
in writing.

4. Assignment of Inventions. Except as provided below in paragraph 4(b) of this
Agreement, I hereby assign and agree to assign to the Company all my right,
title and interest in and to any and all Inventions whether or not patentable or
registrable under copyright or similar statutes, that I make or conceive or
reduce to practice or reduce to specific form or learn, either alone or jointly
with others, in the course of my employment by the Company, whether developed in
whole or in part using the company’s equipment, supplies, facilities, trade
secret information, or Proprietary Information; or, if made, conceived, reduced
to practice, reduced to specific form or learned during the term of my
employment with the Company, relating at the time of conception or reduction to
practice to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or resulting from any work

 

--------------------------------------------------------------------------------

 

performed by me for the Company (collectively, the “Employment Inventions”). I
recognize that this Agreement does not require assignment of any invention which
qualifies fully for protection under Section 2870 of the California Labor Code
(hereinafter “Section 2870”), which provides as follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

(b) I have set forth on Exhibit A attached hereto, a complete list of all
restrictions, express or implied, which would prevent me from complying with all
of the requirements of paragraph 4(a) of this Agreement in whole or in part. If
full disclosure of such restrictions, express or implied, in Exhibit A would
cause me to violate any prior confidentiality agreement, I understand that I am
to describe such restrictions in Exhibit A at the most specific level possible
without violating any such restrictions. Exhibit A is incorporated into this
Agreement by reference as if fully set forth herein. I will promptly inform the
Company in writing of any such restrictions that arise between the time I sign
this Agreement and the time my employment with the Company commences.

(c) I also assign to or assign as directed by the Company all my right, title
and interest in and to all Employment Inventions, full title to which is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

(d) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101).

5. Enforcement of Proprietary Rights. To assist the Company in exercising its
ownership rights to all Proprietary Information or Employment Inventions that I
make, conceive, reduce to practice or to specific form, alter or modify, I will,
if requested by the Company, execute, verify and deliver assignments of all
rights in the United States and elsewhere, including but not limited to patent
and copyright rights, in such Proprietary Information or Employment Inventions
to the Company or its designees. I will also assist the Company in every proper
way to obtain and from time to time enforce its United States and foreign rights
relating to Proprietary Information or Employment Inventions in any and all
countries, irrespective of whether I had any role in the development or
modification of such Proprietary Information or Employment Inventions. To that
end, I will execute, verify and deliver such documents and perform such other
acts (including appearances as a witness) as the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such proprietary rights and the assignment thereof to the Company. My
obligation to assist the Company with respect to all its rights in Proprietary
Information or Employment Inventions in any and all countries shall continue
beyond the termination of my employment, but the Company shall compensate me at
a reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance.

In the event the Company is unable for any reason, after good faith and all
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in this Section 5, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph thereon with the same legal force and effect
as if executed by me. I hereby waive and quitclaim to the Company any and all
claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any proprietary rights assigned hereunder to the Company.

6. Obligation to Keep Company Informed. I will promptly disclose to the Company
fully and in writing and will hold in trust for the sole right and benefit of
the Company any and all Employment Inventions that I make, conceive, develop or
reduce to practice or to specific form, whether alone or in conjunction with
others, during or, if developed in whole or in part using the company’s
equipment, supplies, facilities, trade secret information or Proprietary
Information or resulting from any work performed by me for the Company, after
the period of my employment with the Company. In addition, after any termination
of my employment, I will promptly disclose to the Company fully and in writing,
the full particulars of all patent applications filed by me which disclose

2

--------------------------------------------------------------------------------

 

or claim Proprietary Information or Employment Inventions developed in whole or
in part using the company’s equipment, supplies, facilities, trade secret
information or Proprietary Information or resulting from any work performed by
me for the Company.

I will also promptly disclose to the Company fully and in writing any inventions
containing or disclosing Proprietary Information that I believe fully qualify
for protection under Section 2870; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any proprietary information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under the provisions of Section 2870. I will
preserve the confidentiality of any Employment Invention that does not fully
qualify for protection under Section 2870.

7. Prior Inventions. The term “Prior Inventions” shall mean any and all trade
secrets, know-how, ideas, confidential knowledge, improvements, discoveries,
developments, processes, designs, techniques, formulas, formulations, source and
object codes, data, programs, other works of authorship; organisms, plasmids,
cosmids, bacteriophages, expression vectors, cells, cell lines, tissues,
materials, substrates, media, delivery methods or transfection methods, assays,
compounds, peptides, proteins, DNA, RNA, and their constructs, and sequence,
genomic, and structural information relating thereto; crystals, optically active
materials, ceramics, metals, metal oxides, and organic and inorganic chemical,
biological and other material and their progeny, clones and derivatives and salt
forms, which I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company. To preclude any
possible uncertainty over what is a Prior Invention, I have set forth on Exhibit
B attached hereto a complete list of all Prior Inventions that I consider to be
in whole or part my property or the property of third parties, and that I wish
to have excluded from the scope of this Agreement. If full disclosure of any
such Prior Invention on Exhibit B would cause me to violate any prior
confidentiality agreement, I understand that I am to describe such Prior
Inventions in Exhibit B at the most specific level possible without violating
any such prior confidentiality agreements. Exhibit B is incorporated into this
Agreement as if fully set forth herein.

8. Unauthorized Use or Disclosure. I shall immediately notify the Board of
Directors of the Company (or its designee) if I learn of any possible
unauthorized use or disclosure of Proprietary Information and shall cooperate
fully with the Company to enforce the provisions of this Agreement.

9. Authorized Disclosure. Should I be subject to any governmental,
administrative or court order or action purporting to require or authorize the
disclosure of any Proprietary Information, in whole or in part, I will
immediately notify the Company’s legal department and will immediately provide
the Company with all documents and other pertinent information in my possession
or control to permit the Company to take such steps as it deems necessary in its
sole discretion to block or pursue the confidentiality of such disclosure.

10. Additional Activities. I agree that during the period of my employment by
the Company I will not, without the Company’s express written consent, engage in
any employment or business activity other than for the Company, except as may be
provided in any written agreement between me and an authorized officer of the
Company with the Company executed as of the same date, and for the period of my
employment by the Company and for one (1) year after the date of termination of
my employment by the Company I will not (i) solicit or induce any employee of
the Company to leave the employ of the Company or (ii) use any Proprietary
Information in order to solicit the business of any client or customer of the
Company (other than on behalf of the Company) with whom I had contact during the
course of my employment with the Company.

11. No Improper Use of Materials. I acknowledge that the Company forbids me to
use or disclose any information that is proprietary to any competitor of the
Company or to any other third party. Therefore, during my employment by the
Company, I will not use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom I have an
obligation of confidentiality and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. To preclude
any possible uncertainty, I have set forth on Exhibit C attached hereto, a
complete list of all devices, materials, and documents of a former employer or
other person or institution to whom I have an obligation of confidentiality that
may be used in providing services to the Company pursuant to the express written
authorization of my former employer or such other person. I will promptly notify
the Company in writing of any devices, materials, and documents that are called
for in Exhibit C that arise between the time I sign this Agreement and the time
my employment with the Company commences. Exhibit C is incorporated into this
Agreement by reference as if fully set forth herein. In addition, I will not
seek nor knowingly use any information from job applicants, Company employees or
other third parties, including but not limited to vendors, that is confidential
to the present or former employers of such applicants or former employers of the
employees or to such third parties.

3

--------------------------------------------------------------------------------

 

12. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

13. Return of Company Materials. When I leave the employ of the Company, I will
deliver to the Company any and all copies and originals of drawings, notes,
memoranda, lab notebooks, specifications, correspondence (including email
messages), devices, equipment, formulas, documents, molecules, cells, organisms,
plasmids, cosmids, bacteriophages, expression vectors, cell lines, peptides,
proteins, DNA, RNA, and their constructs, and sequence, genomic, and structural
information relating thereto; crystals, optically active materials, ceramics,
metals, metal oxides, and organic and inorganic chemical, biological and other
material and their progeny, clones and derivatives and salt forms, and any other
material containing or disclosing any Inventions, Employment Inventions,
Proprietary Information or Third Party Information. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, quickmail, voicemail, filing cabinets or other
work areas, is subject to inspection by Company personnel at any time with or
without notice. Prior to leaving, I will reasonably cooperate with the Company
in completing and signing the Company’s documentation for separating staff
members.

14. Name and License. I hereby grant to the Company a non-exclusive worldwide
license to use my name and likeness on or in connection with any advertising and
promotional materials distributed by or on behalf of the Company in any medium
while serving as an employee or director of the Company or thereafter, if such
materials describe Executive’s prior role as employee or director of the Company
or thereafter, if such material describes my prior role as an employee or
director of the Company.

15. Potential Liability. I have been informed and acknowledge that the
unauthorized taking of the Company’s trade secrets (a) could result in civil
liability under California Civil Code Section 3426, and that, if willful, could
result in an award for triple the amount of the Company’s damages and attorneys’
fees; and (b) is a crime under California Penal Code Section 499(c), punishable
by imprisonment for a time not exceeding one year, or by a fine not exceeding
five thousand dollars ($5,000), or by both.

16. Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, and due to the irreparable injury which would be
suffered by the Company as a result of a breach of this Agreement, the Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

17. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

18. Employment at Will. I understand and agree that my employment with the
Company is at-will. Therefore, my employment can terminate, with or without
cause, and with or without notice, at any time, at my option or the Company’s
option, and that the Company can terminate or change all other terms and
conditions of my employment, with or without cause, and with or without notice,
at any time. I understand that the nature of my employment relationship with the
Company will be governed by this paragraph and that this paragraph constitutes
the entire agreement, arrangement, and understanding between me and the Company
on this subject matter and supersedes any prior or contemporaneous agreement,
arrangement, and understanding on this subject matter. This at-will relationship
will remain in effect throughout my employment with the Company or any of its
subsidiaries or affiliates, unless it is modified by a written agreement signed
by both an authorized officer of the Company and me which expressly alters it.
This at-will relationship may not be modified by any oral or implied agreement,
or by any Company policies, practices or patterns or conduct.

19. General Provisions.

19.1 Governing Law and Forum. This Agreement will be governed by and construed
according to the substantive laws of the State of California without resort to
conflict of law principles and I hereby consent to the jurisdiction of the
courts of California, both state and federal, for any claim sounding in tort or
contract or created by state or federal law related in any way to my or the
Company’s rights and obligations under the Agreement.

4

--------------------------------------------------------------------------------

 

19.2 Entire Agreement. This Agreement, including Schedule A hereto, is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
us. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement. As used in
this Agreement, the period of my employment includes any time during which I may
be retained by the Company as a consultant.

19.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

19.4 Assignment. This Agreement may not be assigned by me but is fully
assignable by the Company.

19.5 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

19.6 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

19.7 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

19.8 Effective Date. Agreement shall be effective as of the earliest of (1) the
first day of my employment by the Company; or (2) the first day of my use of,
the facilities, technology, expertise, data, or Proprietary Information of the
Company; or (3) the day I sign this Agreement.

19.9 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

19.10 Compliance with Securities Laws. I acknowledge that Company is a publicly
traded company, and that through my employment with Company, I may learn of
material, non-public information regarding Company. I understand that federal
and state securities laws prohibit me from purchasing or selling the securities
of Company while in possession of any such information and from disclosing such
information to others. Accordingly, I will not buy or sell any securities of
Company while in possession of material, non-public information regarding
Company.

5

--------------------------------------------------------------------------------

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBITS A, B, AND C AND SIGNED AND DATED SCHEDULE A TO THIS
AGREEMENT.

 

Dated:

 

25 Feb 2016

 

 

 

/s/ Scott Wolchko

Signature

 

 

 

Scott Wolchko

Name of Employee

 

 

 

 

Address

 

ACCEPTED AND AGREED TO:

 

Fate Therapeutics, Inc.

 

 

 

By:

 

/s/ William Rastetter

Title:

 

Chairman

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

Fate Therapeutics, Inc.

3535 General Atomics Court, Suite 200

San Diego, CA 92121

Attention: Board of Directors

Gentlemen:

The following is a complete list of all restrictions which would prevent me, in
whole or in part, from assigning to or as directed by the Company (as defined in
the attached Agreement) all my right, title and interest in and to any and all
Employment Inventions (as required by paragraph 4 of the Agreement):

 

 

[g201603031736071284411.jpg]

 

No restrictions.

 

 

 

 

 

 

 

Restrictions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

Date: 25 Feb 2016

 

Very truly yours,

 

Scott Wolchko

Print Name

 

/s/ Scott Wolchko

Signature

Fate Therapeutics Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Fate Therapeutics, Inc.

3535 General Atomics Court, Suite 200

San Diego, CA 92121

Attention: Board of Directors

Gentlemen:

The following is a complete list of all Prior Inventions (as defined in the
attached Agreement):

 

 

[g201603031736071434412.jpg]

 

No Prior Inventions

 

 

 

 

 

 

 

Prior Inventions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

Date: 25 Feb 2016

 

Very truly yours,

 

Scott Wolchko

Print Name

 

/s/ Scott Wolchko

Signature

 

--------------------------------------------------------------------------------

 

EXHIBITC

Fate Therapeutics, Inc.

3535 General Atomics Court, Suite 200

San Diego, CA 92121

Attention: Board of Directors

Gentlemen:

I propose to bring or have already brought to my employment with the Company (as
defined in the attached Agreement) the following devices, materials and
documents of my former employer(s) or other person(s) or institution(s) to whom
I have an obligation of confidentiality that are not generally available to the
public, which materials and documents may be used in providing services to the
Company pursuant to the express written authorization of my former employer(s)
or such other person(s) or institution(s) (copies of all such authorizations are
attached hereto):

 

 

[g201603031736071594413.jpg]

 

No materials.

 

 

 

 

 

 

 

Materials:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of additional sheets attached.

 

 

 

 

 

 

 

Number of pages of authorizations attached.

Date: 25 Feb 2016

 

Very truly yours,

 

Scott Wolchko

Print Name

 

/s/ Scott Wolchko

Signature

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

 

 

 

 

--------------------------------------------------------------------------------

 

SEPARATION AGREEMENT AND RELEASE

I enter into this Separation Agreement and Release (the “Release”) pursuant to
Section 6 or Section 7, as applicable, of the Employment Agreement between Fate
Therapeutics, Inc., a Delaware corporation (the “Employer”), and me dated
January 12, 2016 (the “Employment Agreement”). I acknowledge that my timely
execution and return and my non-revocation of this Release are conditions to the
payments and benefits pursuant to Section 6 or Section 7, as applicable, of the
Employment Agreement. I therefore agree to the following terms:

1. Release of Claims. I voluntarily release and forever discharge the Employer,
its affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
stockholders, members, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releases”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when I sign this Release, I have, ever had, now claim to have or ever
claimed to have had against any or all of the Releases. This release includes,
without limitation, all Claims:

·

relating to my employment by the Employer and/or any affiliate of the Employer
and the termination of my employment;

·

of wrongful discharge;

·

of breach of contract;

·

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act;

·

under any other federal or state statute;

·

of defamation or other torts;

·

of violation of public policy;

·

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits (except for such wages, bonuses, incentive
compensation, stock, stock options, vacation pay or other compensation or
benefits otherwise due to me under the Employment Agreement); and

·

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

I agree that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released. This
release does not extend to any obligations incurred under this Release, under
any ongoing Company benefit plans or for indemnification under any
indemnification agreement, the Company’s Bylaws or applicable law. This release
does not release claims that cannot be released as a matter of law, including,
but not limited to, my right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releases with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any agency or
court any Claim released by this Release.

2. Ongoing Obligations. I reaffirm my ongoing obligations under the Employment
Agreement, including without limitation my obligations under Section 8 with
respect to the Employee NDA.

3. No Assignment. I represent that I have not assigned to any other person or
entity any Claims against any Release.

4. Right to Consider and Revoke Release. I acknowledge that I have been given
the opportunity to consider this Release for a period of twenty-one (21) days
from the date when it is tendered to me. In the event that I executed this
Release within less than twenty-one (21) days, I acknowledge that such decision
was entirely voluntary and that I had the opportunity to consider this Release
until the end of the twenty-one (21) day period. To accept this Release, I shall
deliver a signed Release to the Employer’s General Counsel within such
twenty-one (21) day period; provided that I acknowledge that the Employer may
change the designated recipient by notice. For a period of seven (7) days from
the date when I execute this Release (the “Revocation Period”), I shall retain
the right to

 

--------------------------------------------------------------------------------

 

revoke this Release by written notice that is received by the Employer’s General
Counsel or other Employer-designated recipient on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

5. California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

I, being aware of said code section, agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

6. Other Terms.

(a) Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.

(b) Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c) Amendment. This Release may be amended only upon a written agreement
executed by the Employer and me.

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

(e) Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of California, and shall in all respects be
interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws principles of such State. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either the
Employer or me.

(f) Entire Agreement; Absence of Reliance. I acknowledge that I am not relying
on any promises or representations by the Employer or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.

So agreed.

 

 

 

 

J. Scott Wolchko

 

Date

 

 

2